      Case 4:19-cv-04552 Document 28 Filed on 10/02/20 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

FRANCES PICKNEY, Individually and             §
On Behalf of All Similarly Situated
Persons,
       Plaintiff,

V.                                            §       CIVIL ACTION NO. 4:19-cv-4552

GREAT HOME CARE, INC.,
GREAT HOME HEALTH SERVICES, INC.,
NAY-VEL SKILL DEVELOPMENT
CENTER INC., RODOLFO D.
VELASCO, and NATIVIDAD VELASCO
     Defendants.               §                      JURY DEMANDED


        PLAINTIFF’S MOTION TO DISMISS ALL CLAIMS WITH PREJUDICE

       1.      Plaintiff hereby notifies the Court that the parties have resolved this matter.

       2.      The Defendants have not asserted any counterclaims in this lawsuit, and the only

pending claims are those asserted by the Plaintiff.

       3.      Plaintiff asks the Court to dismiss all claims asserted herein and to dismiss this

lawsuit with prejudice to refiling.

                                              Respectfully Submitted,


                                              THE BUENKER LAW FIRM

                                              /s/ Josef F. Buenker
                                              Josef F. Buenker
                                              TBA No. 03316860
                                              jbuenker@buenkerlaw.com
                                              2060 North Loop West, Suite 215
                                              Houston, Texas 77018
                                              713-868-3388 Telephone
                                              713-683-9940 Facsimile

                                              ATTORNEY-IN-CHARGE FOR
                                              PLAINTIFF FRANCES PICKNEY
     Case 4:19-cv-04552 Document 28 Filed on 10/02/20 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on October 2, 2020, I caused a copy of the forgoing document to be
filed with the Court using ECF, and that I will email a copy of this pleading and the accompanying
order to the Defendants.

                                                    /s/ Josef F. Buenker
                                                    Josef F. Buenker
